The vice-chancellor found that the false representations alleged to have been made as an inducement to the making of the contract in this case were not proved. 105 N.J. Eq. 586. In this we concur. This being true, it is unnecessary to pass upon his further conclusion of law that even if proved such representations would not constitute a defense to the bill for specific performance.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.
For reversal — None. *Page 737